Citation Nr: 1529675	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-33 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1991 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This issue was remanded in January 2015 and now returns to the Board for final appellate review.

The record reflects that the Veteran requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal.  However, in February 2013, VA received the Veteran's written request to withdraw his request for such hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

As noted in the Board's January 2015 Remand, the issue of entitlement to service connection for right ear hearing loss has been raised by the record in a July 2013 "Report of General Information" form (VA Form 21-0820), which documented a telephone conversation with the Veteran.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in letters sent in February and August 2010, each of which were sent prior to the initial unfavorable decision issued in September 2010, the Veteran was advised of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

A VA opinion regarding the etiology of the Veteran's hypertension was obtained in October 2012.  The Board finds that such VA opinion is adequate to decide the issue as it is predicated on a full review of the record, to include consideration of the Veteran's service and post-service medical records and the Veteran's lay statements.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As indicated previously, in January 2015, the Board remanded the case for further development.  At that time, the AOJ was instructed to obtain records from the Social Security Administration.  In March 2015, such records were obtained and associated with the Veteran's claims file.  Therefore, the Board finds that the AOJ has substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as cardiovascular-renal disease, including hypertension, is deemed a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he developed hypertension as a result of his military service.  Specifically, in multiple written statements to VA, the Veteran stated that his military service records show that he exhibited signs of hypertension while in service, thereby entitling him to service connection for his currently-diagnosed hypertension condition. 

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  The Board notes that VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1MR, III.iv.4.E.1.e. 

Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown in 2009 in the Veteran's VA treatment records.  The remaining question is whether or not the currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise. 

The Veteran's service treatment records reflect multiple blood pressure measurements over the Veteran's 10 years of service.  Specifically, upon entry into service, a June 1991 enlistment examination showed a blood pressure reading of 130/74.  Other measurements during service include 121/64 (March 1992); 114/64 (May 1992); 136/78 (October 1992); 120/80, 118/80 (February 1993); 116/57 (July 1993); 115/68, 116/77 (February 1995); 131/65, 115/58 (May 1995); 117/77 (July 1995); 120/86, 123/61, 122/76 (August 1995); 127/69 (September 1995); 147/81, 153/78 (July 1996); 130/68 (October 1997); 140/82 (December 1997); 126/68 (January 1998); 129/82 (March 1998); 124/66 (May 1998); 126/68 (September 1999); 110/58 (August 2000); 104/66 (November 2000); 175/70, 115/55 (March 2001) and 112/68, 107/71, 106/64 (May 2001).  In July 1993, a service treatment note indicated that the Veteran and his doctor discussed the Veteran's family history of high blood pressure and the Veteran was given materials concerning risk factors for hypertension.  On Dental Health Questionnaires dated February 1997 and June 2001, the Veteran denied having high blood pressure.  

In a June 1997 report of medical history, made for purposes of an eye examination, the Veteran denied having high blood pressure.  On a June 2001 Report of Medical History, undertaken for purposes of separation from the military, the Veteran denied having high or low blood pressure.  In addition, at time of separation, the Veteran created a chronological record of his medical care, listing both the conditions for which he was treated and the dates on which he received treatment.  The comprehensive list includes asthma, a broken right finger, hernia, back pain, depression, a nervous condition and a sleeping disorder.  There was no mention of hypertension at that time.  Overall, the Veteran's service records are silent for any diagnosis of hypertension.  The fact that the STRs and separation examination report failed to include an actual diagnosis of hypertension tends to weigh against the claim based on the theory of direct service incurrence. 

The record also fails to show that hypertension manifested to a degree of 10 percent by July 2002 (i.e., within the first year following his active duty service discharge in July 2001), nor does the Veteran specifically maintain that it manifested during this time frame.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure 100 or more who requires continuous medication for control).  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998). 

Records reflect that the initial clinical diagnosis of hypertension was made in September 2009, over 8 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service tends to weigh against a finding of in-service incurrence.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (specifically, hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  The Board notes that the Veteran has indicated in his statements that he was told he had "pre-hypertension" while in service.  As noted above, VA does not recognize such a condition as one eligible for service connection.  Hence, neither service incurrence, or continuity and chronicity of symptoms of hypertension, are established in this case. 

When the onset/etiology of the Veteran's claimed hypertension was addressed by a VA examiner in October 2012, the examiner opined that hypertension was not caused by or related to service.  The examiner reviewed the Veteran's claims file, to include his service treatment records.  The examiner noted that the Veteran's service treatment records showed multiple high blood pressure readings, but that no medication was given.  He found that the Veteran had been diagnosed with hypertension in September 2009.  The examiner explained that the Veteran was put on hydrochlorothiazide to treat his blood pressure, and then switched to atenolol for a year.  The examiner noted that the atenolol was since discontinued.  A June 2012 exercise test was normal.  The examiner noted no visits to an emergency room for hypertensive complications, and no myocardial infarction, congestive heart failure, cerebrovascular accident or renal insufficiency was noted.  The Veteran no longer treated his hypertension with continuous medication, and there was no history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner concluded that the Veteran's hypertension was less likely than not incurred in, or caused by, the Veteran's service.  As rationale, the examiner noted that the Veteran was not diagnosed or treated for hypertension while in service.  He concluded that a review of the file and medical literature indicated the Veteran's diagnosis 8 years after discharge precluded a finding that there was a relation between service and the Veteran's hypertension.  

As the conclusions reached by the VA examiner in 2012 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  

Here, the Veteran is competent to report what his treating physicians have told him, and he would be competent to report blood pressure readings taken from a machine.  Here, the Veteran has not reported any specific blood pressure readings during service or within the first post service year which would assist in establishing the onset of his hypertension.  Additionally, it is beyond the Veteran's competency to medically link hypertension, which initially manifested years after service, to service or any incident therein.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As to whether the actual blood pressure readings in service constituted hypertension, the Board places greater probative weight on the opinion of the VA examiner who has greater medical training and expertise than the Veteran in determining whether the blood pressure readings demonstrated the onset of hypertension in service, or whether a nexus exists between service and the currently diagnosed hypertension.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Service connection for hypertension is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


